Citation Nr: 0204054	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  00-19 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for coronary artery 
disease.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had more than 22 years and 10 months of active 
service from August 1969 to March 1972 and from June 1973 to 
October 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision by the RO which, 
in part, denied service connection for the two disabilities 
shown on the first page of this decision.  


FINDINGS OF FACT

1.  Hypertension was not manifested in service or within the 
one year period following the veteran's discharge from 
service.  

2.  Coronary artery disease was not manifested until several 
years following discharge and is not otherwise related to 
service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
nor manifested to a compensable degree within one year 
postservice.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 and Supp. 2001); 66 Fed. Reg. 
45,620 (August 29, 2001) (to be codified at sections 
including 38 C.F.R. §§ 3.102, 3.159 and 3.326), 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).  

2.  Coronary artery disease was not incurred in or aggravated 
by service nor manifested to a compensable degree within one 
year postservice.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 66 
Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326), 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show no diagnosis referable to 
any cardiovascular disorder, including hypertension or 
coronary artery disease.  On a Report of Medical History for 
enlistment in August 1969, the veteran reported a history of 
pain or pressure in his chest.  The examiner indicated this 
was due to occasional pleuritis.  His separation examination 
in March 1972, showed his heart and vascular system were 
normal, and his blood pressure was 116/64.  

The veteran's enlistment examination in June 1973 shows his 
heart and vascular system were normal.  His blood pressure 
was 116/68.  Subsequent annual and re-enlistment examinations 
from January 1976 to October 1991 show blood pressure 
readings ranging from 104/60 to 130/88.  On one occasion in 
December 1979, the veteran was seen for sudden onset of a 
sharp pain in the right side of his chest about 20 minutes 
earlier.  The veteran described a dull pain and feeling 
pressure in his chest.  On examination there was some point 
tenderness of the chest wall, but no erythema or swelling.  
His lungs were clear, and his blood pressure was 140/90.  The 
assessment was somatic chest pain of the chest wall, 
fleeting.  

In April 1989, the veteran's fasting cholesterol was 241.  
The diagnosis was mild hypercholesterolemia.  In October 
1990, his cholesterol was 222, and in March 1993, his 
cholesterol was 234.  Chest x-ray studies at that time show 
no pulmonary infiltrates.  The veteran's heart, mediastinum, 
hilar structures, and pulmonary vessel markings were within 
normal limits.  The costophrenic angles were clear.  The 
impression was normal chest.  EKG studies in March 1993 were 
also normal.  

On his Report of Medical History for separation from service 
in April 1993, the veteran specifically denied any dizziness 
or fainting spells, shortness of breath, pain or pressure in 
his chest, palpitation or pounding heart, heart trouble, high 
or low blood pressure, cramping, or any problems with 
indigestion.  On examination, the veteran's lungs, chest, 
heart, and vascular system were normal.  His blood pressure 
was 140/90, and his cholesterol was 234.  

In October 1993, the veteran filed a claim for service 
connection for high cholesterol, among other conditions.

When examined by VA in January 1994, the veteran reported 
that he smoked 11/2 packs of cigarettes a day.  His main 
complaint was high blood pressure, which the veteran reported 
was noted on one occasion during military service.  The 
veteran reported that he was checked several times after that 
and his readings were all normal.  On examination, the 
veteran's blood pressure was 136/78, and on repeat, was 
130/88.  His pulse was normal at 80, and heart sounds and 
lungs were normal.  The assessment indicated that the veteran 
does not have hypertension.  

By rating action dated in July 1994, service connection for 
elevated cholesterol was denied on the basis that the claim 
was not well grounded.  It was noted that elevated 
cholesterol was not a chronic or ratable disability.

A VA x-ray study in October 1995 shows the cardiac silhouette 
was not enlarged.  The thoracic aorta was not dilated, and 
there was no evidence of a mediastinal mass.  There was no 
definite hilar mass.  A small nodular density near the apex 
of the heart was noted on the PA film.  The examiner 
indicated that it could be due to a combination of shadow, a 
granuloma, or a possible nipple, but that he could not 
comment without comparing the film with earlier studies.  

A letter from University Hospital, dated in March 1999 and 
received in February 2000, shows that the veteran was 
referred from VAMC Syracuse for an elective PTCA/stent 
procedure.  Cardiac catheterization by VA in March 1999 
showed single vessel coronary artery disease with a 90% mid-
RCA lesion and a left ventricular ejection fraction of 65%.  
The veteran's cholesterol was 178.  The veteran tolerated the 
stenting procedure well and was discharged the following day.  
The diagnoses included single vessel coronary artery disease, 
hypertension, and hypercholesterolemia.  

VA medical records associated with the claims file in March 
2000, show that the veteran was seen on several occasions 
from January 1999 to March 2000.  A progress note in March 
1999 shows the veteran was seen with a history of 
hypertension and a two-month history of exertional shortness 
of breath and episodic left shoulder pain, mainly after 
exertion.  The report notes that the veteran had a positive 
stress test in February 1999.  The examiner recommended that 
the veteran undergo cardiac catheterization.  A VA progress 
note dated in February 2000 includes the impression of 
coronary heart disease (CAD).  The veteran reported that his 
cholesterol was around 270 when he was discharged from 
service in 1993.  The examiner commented that this 
(cholesterol reading) in itself "might have" caused his 
heart disease.  

In October 2001, the Board referred this case with the claims 
folder and all medical records for an independent medical 
expert opinion from a specialist in cardiovascular disorders 
associated with the University of Massachusetts Medical 
School, Massachusetts.  The independent medical expert 
furnished an opinion in November 2001, as follows:  

I have reviewed all of the materials sent 
to me in the case of this veteran, 
including service records and records 
from the Veterans Administration 
following his discharge from the service.  

While in the service this veteran was 
noted in December of 1979 to have had 
some chest pain and a blood pressure of 
140/90.  At that time his pain was 
thought to be non-cardiac.  Following 
this he had multiple blood pressures 
measured which were normal until the time 
of his discharge from the service in 
April of 1993, at which time his blood 
pressure was again noted to be 140/90.  

During his time in the service a 
cholesterol was measured on August 20, 
1987 and was noted to be 180.  Two years 
later on April 25, 1989 his cholesterol 
was noted to be 241 and he was referred 
to a dietitian.  In April of that year he 
saw a dietitian who gave him a cardiac 
diet.  Also in April of that year he 
underwent a wellness check and it was 
noted that he smoked and he was provided 
with both dietary and smoking cessation 
advice.  On the paperwork smoking 
cessation is given a special star to 
highlight it.  Again, in January of 1990 
it was documented that he was told to 
stop smoking but he did not.  In October 
of 1990 by description of one of the 
letters in the file, his cholesterol was 
222, TG 128, IIDL 26, and blood sugar 
110.  In fact the slip describing these 
cholesterol values has no date on it but 
the adjacent stapled reports are from 
1991.

On October 17 of 1991 a treadmill stress 
test was scheduled because he was noted 
to have three risk factors which were 
described as being male, having a low HDL 
cholesterol, and smoking.  That exercise 
test was carried out on October 24, 1991 
and was entirely normal.  On March 25 of 
1993 at age 41 his cholesterol was noted 
to be 234 and his blood sugar 104.  No 
lipoprotein fractionation was done.  In 
April of 1993 he was retired from the 
service and as noted, an examination at 
that point showed a blood pressure of 
140/90.  A chest x-ray was normal and an 
electrocardiogram was normal.  In January 
of 1994 a Veterans Administration 
examination noted a blood pressure of 
136/78 and a second blood pressure of 
130/88.  It was noted that he was still 
smoking a pack and a half of cigarettes 
daily and had been smoking for 24 years.  
Finally in 1998, judging from notes 
written later on, he did discontinue 
smoking.  In March of 1999 he gave a 
history of two months of dyspnea on 
exertion and left shoulder pain and at 
that point an exercise tolerance test was 
positive, leading to a catheterization 
that disclosed a 90% stenosis of the 
right coronary artery for which he 
underwent angioplasty.  His left 
ventricular ejection fraction at that 
time was noted to be normal at 65%.  
During that admission his cholesterol was 
high at 268, HDL was still low at 22, and 
his LDL was 203.  He was begun on Zocor 
20 mg a day as well as 50 mg of atenolol 
and a daily aspirin.  

It should be noted parenthetically that 
there are multiple references in the 
veteran's record to congestive heart 
failure or to CHF.  It should be clear 
that there is no evidence in the record 
that the veteran ever suffered from 
symptoms or signs of congestive heart 
failure.  Rather he had coronary heart 
disease leading to angina.  His shortness 
of breath on exertion is an anginal 
equivalent and does not necessarily mean 
congestive heart failure.

The Board of Veterans' Appeals of the 
Department of Veterans Affairs 
specifically asks a number of questions:  

1.  Were there clinical manifestations of 
coronary artery disease either in service 
or in the one year period post service?  
The answer to this is no.  There were no 
such manifestations.  

2.  Was hypercholesterolemia first 
identified in the service?  Yes, as he 
was noted to have a cholesterol of 241 in 
1989.  Two hundred and forty is 
approximately the 75% percentile cut 
point.  Likewise he was noted in 1990 to 
have a cholesterol of 222 which would be 
mildly elevated but an HDL of 26 which 
would be quite low and represents a risk 
factor.  It should be noted that 
cholesterols in the 240 range or above 
would be found in some 25% of the 
population of men in their late 30's or 
early 40's, the overwhelming majority of 
whom do not at that point in time have 
clinical coronary disease.  

The Board asks whether elevated 
cholesterol levels are the cause of 
atherosclerotic coronary disease.  This 
is a complex issue.  There is no doubt 
that elevated cholesterol levels 
represent a risk factor for coronary 
heart disease.  However multiple other 
risk factors also play in to the 
development of this disease, foremost 
among them being cigarette smoking which 
at the level of a pack and a half a day 
represents an extraordinarily potent risk 
factor for the development of coronary 
disease.  A low HDL also represents a 
risk factor for coronary disease.  With 
regard to hypertension the veteran was 
noted only twice to have a borderline 
blood pressure of 140/90 while he was in 
the service, the first occurring when he 
was having an episode of non cardiac 
chest pain and the second occurring at 
the time of his discharge from the 
service.  All of the other readings were 
normal and it cannot be said that he had 
hypertension while he was in service.  
Occasional high blood pressure readings 
are common in many individuals who do not 
have hypertension.  Again with regard to 
cholesterol levels and the development of 
atherosclerosis, multiple autopsy studies 
have shown that atherosclerosis 
essentially begins in teenage years and 
by the late 20s or 30s autopsy studies 
will disclose clear cut atherosclerotic 
disease in the coronary vessels of almost 
all American males.  During the Korean 
War autopsies carried out on 300 young 
men whose average age was 22 showed that 
75% of them had some evidence of coronary 
artery atherosclerosis.  There is a 
causal relationship between blood 
cholesterol levels and the development of 
this disease, just as there is a causal 
relationship with smoking, but in most 
such individuals the disease in the 
arteries is slowly progressive throughout 
life and does not manifest until much 
later.  Thus is [sic] would be overly 
simplistic to say that elevated 
cholesterol levels are "the cause" of 
atherosclerotic coronary disease - this 
is a multi-factorial entity with elevated 
cholesterols being only partly 
responsible.  Were the veteran not to 
have had such a lengthy history of 
smoking it is overwhelmingly likely that 
while he might still have developed 
coronary disease it would have not been 
until later in life.  

3.  The Board mentioned, although he had 
two random high reading while in the 
service, these two readings were 
separated by many years of normal 
readings and in no way could those two 
readings allow one to make a diagnosis of 
established hypertension.  The Board uses 
the term "hypertensive vascular 
disease."  It is not clear to me what is 
meant by this.  Hypertension can cause 
specific problems with the kidneys that 
were not seen in this veteran whereas his 
coronary disease does not necessarily 
need to be attributed to his 
hypertension, although again as it became 
clear that he was developing hypertension 
in his post-service years this certainly 
played a role.  

VCAA

A significant change in the law was effectuated during the 
pendency of this appeal.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
and expanded the obligations of VA with respect to the duty 
to assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

In this case, no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  Thus, the VA has met its duty to assist under the 
VCAA.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  The veteran has not alleged the presence of any 
additional evidence which would be pertinent to his claim of 
service connection for PTSD.  Through past actions of the RO, 
the veteran has been informed of the applicable criteria 
necessary to substantiate his claim.  Additionally, the 
veteran has been notified fully of what information needs to 
be proven in order to prevail in his claim of service 
connection.  

In October 2001, the veteran was notified by VA that 
additional development was being undertaken, and that his 
case was referred to a specialist for an independent medical 
opinion.  The veteran was informed that he and his 
representative would receive a copy of the medical opinion 
and would have an additional 60 days to reply.  In December 
2001, a copy of that opinion was sent to the veteran's 
representative.  In a letter dated in March 2002, the 
representative reported that a copy of the medical opinion 
was sent to the veteran, but that he did not respond.  

Service Connection - In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Service connection may also be granted for 
cardiovascular-renal disease, including hypertension, if 
manifested to a compensable degree within one year of 
separation from service provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  Evidence which may be considered in 
rebuttal of service incurrence of a disease listed in 
38 C.F.R. § 3.309 will be any evidence of a nature usually 
accepted as competent to indicate the time of existence or 
inception of disease.  38 C.F.R. § 3.309(d) (2001).  

Alternatively, service connection may be granted upon a 
showing of a chronic disease in service.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Moreover, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The veteran asserts that his coronary artery disease resulted 
from elevated cholesterol (hypercholesterolemia) which was 
manifested initially in service.  Hypercholesterolemia is, by 
definition, an abnormally large amount of cholesterol in the 
blood.  Dorland's Illustrated Medical Dictionary 792 (28th 
ed. 1994).  Service connection for hypercholesterolemia was 
denied by the RO in rating action dated in July 1994.  The RO 
held that the claim was not well grounded as high cholesterol 
is not a ratable or chronic disability.

Heart disease was not noted in service or within the first 
year postservice.  Support for this fact is found in the 
letter from the independent medical expert who opined that 
there were no clinical manifestations of coronary artery 
disease either in service or in the one year period 
postservice.  While hypertension may be a precursor to heart 
disease, the evidence does not establish manifestations of 
chronic hypertension in service or within the one year period 
postservice.  Likewise, the evidence does not establish that 
any current hypertension is related to the two elevated blood 
pressure readings in service, one noted in December 1979 and 
one in April 1993 at time of discharge examination.  The 
independent medical expert noted that the two random high 
blood pressure readings in service, separated by many years 
of normal readings, negates against a finding that the two 
elevated readings in service represented the early 
manifestations of hypertension.  There is no medical evidence 
to refute the determinations discussed in this paragraph.

Consideration has been afforded the handwritten comment by a 
VA physician in February 2000, to the effect that the 
veteran's reported cholesterol level of 270 in 1993 "might 
have" caused his coronary heart disease.  In this regard, 
the Board notes that the veteran did not have a cholesterol 
level of around 270 at any time during service.  His 
cholesterol level in 1993 was 234; his highest recorded 
reading in service was 241.  Additionally, the examiner 
indicated that he did not have any of the veteran's medical 
records to review and relied on the veteran's self-described 
medical history.  Moreover, the examiner did not offer any 
discussion or explanation as to the basis for his qualified 
opinion or the reasons for his opinion.  

On the other hand, the veteran's entire medical records were 
reviewed by an independent medical expert who is a specialist 
in the treatment of cardiovascular diseases.  As an initial 
matter, the medical expert noted that while there are 
multiple references to congestive heart failure (CHF) in the 
record, there is no clear evidence that the veteran ever 
suffered from symptoms or signs of CHF.  Rather, the veteran 
has coronary artery disease leading to angina.  The 
cardiologist indicated that the veteran had elevated 
cholesterol readings in service, including a reading of 241 
in 1989.  He noted that while there is no doubt that elevated 
cholesterol represents a risk factor for coronary heart 
disease, there are multiple other risk factors, foremost 
among them being cigarette smoking.  The expert opined that 
the etiology of atherosclerotic coronary disease is a complex 
issue, but to conclude that elevated cholesterol levels are 
"the cause" for the veteran's coronary heart disease would 
be overly simplistic.  He explained that there is a causal 
relationship between blood cholesterol/smoking and a low HDL 
and the development of heart disease.  In fact, he noted that 
multiple other risk factors come into play in the development 
of heart disease.  In short, heart disease is a multi-
factorial entity. 

From the above analysis by the medical expert, it is clear 
that the risk factors for heart disease are many, including 
genetically predetermined ones and those which are acquired.  
Some risk factors mentioned by the medical expert were 
smoking, low LDL and high cholesterol.  To determine that the 
veteran's heart disease is at least as likely as not 
attributable to his high cholesterol, one of many risk 
factors, as opposed to, for instance, his smoking would be to 
resort to conjecture, a practice prohibited in determining 
entitlement to VA benefits.  Rather, in determining such 
entitlement, the evidence must establish that it is at least 
as likely as not that heart disease had its onset with high 
cholesterol in service.  This has not been demonstrated by 
the evidence of record.  Importantly, the record shows that 
the veteran had a 24-year history of smoking prior to the 
diagnosis of heart disease.  The cardiologist opined that the 
veteran's pack and a half a day represented an extraordinary 
potent risk factor for the development of coronary disease.  
Thus, while the veteran had a number of risk factors for 
heart disease, it would be speculative to conclude which one, 
or which one of several, if any, caused the heart disease in 
this particular individual.  

After reviewing the medical evidence of record, the Board 
determines that greater weight should be given to the opinion 
from the independent medical expert opinion.  The VA 
physician did not give any reasons or bases for his opinion 
or cite any medical treatises or articles to support his 
position.  This is in contrast to the independent medical 
expert who offers the reasons and bases for his decision and 
refers to medical studies that support his conclusions.  In 
conclusion, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
hypertension and coronary heart disease.  


ORDER

Service connection for hypertension is denied.  

Service connection for coronary artery disease is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

